Citation Nr: 0817761	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-05 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
hemorrhoids.

2. Entitlement to a rating in excess of 10 percent for 
hypertension.

3. Entitlement to a rating in excess of 10 percent for a left 
knee disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, C.W. Wife of Veteran



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1977 to 
November 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded a February 2008 Travel Board hearing 
before the undersigned Veterans Law Judge. A copy of the 
transcript from that hearing is of record. 


FINDINGS OF FACT

1. The competent medical evidence shows that the veteran's 
service-connected hemorrhoids are not accompanied by 
persistent bleeding.    

2. The veteran's hypertension is not manifested by findings 
of diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more. 

3. The veteran's degenerative arthritis of the left knee is 
not manifested by his left knee flexion limited to 30 degrees 
or left knee extension limited to 15 degrees.

4. The veteran's left knee is not manifested by moderate 
instability, nor is it productive of symptomatology of 
moderate recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
service-connected hemorrhoids have not been approximated. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114 
Diagnostic Code 7336 (2007).

2. The criteria for a rating in excess of 10 percent for 
service-connected hypertension have not been approximated. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104 
Diagnostic Code 7101 (2007).

3. The criteria for a rating in excess of 10 percent for 
service-connected left knee disorder have not been 
approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71(a) Diagnostic Codes 5003, 5010, 5257, 5260, and 
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in March 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. 

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The VCAA letter sent to the veteran in March 2004 did not 
meet the requirements of Vazquez-Flores and is not sufficient 
as to content and timing, creating a presumption of 
prejudice. Nonetheless, such presumption has been overcome 
for the reasons discussed below.   

The veteran was provided with correspondence regarding what 
was needed to support his claim. Specifically, a January 2005 
Statement of the Case provided notice of the rating code used 
to evaluate the veteran's claims. Based on this evidence, a 
reasonable person can be expected to understand from the 
Statement of the Case what was needed to support his 
increased rating claims. The veteran was afforded an 
opportunity to respond in light of this notice before 
subsequent adjudication in the December 2005 and April 2007 
Supplemental Statements of the Case. 

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA treatment records, and private medical 
records are associated with the claims file. Additionally, 
the veteran was afforded multiple VA examinations in 
connection with his claims. 

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and the case is ready 
for appellate review.

Analyses 

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Increased rating for hemorrhoids, currently evaluated as 10 
percent disabling

The veteran contends that his hemorrhoids are more severely 
disabling than is reflected by the currently assigned 
disability rating. Because the severity of the veteran's 
hemorrhoids do not approximate findings which would support 
an increased rating, and VA is obligated to only apply 
applicable rating schedule to disability rating claims, the 
claim will be denied. See Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

The veteran's service-connected hemorrhoids are currently 
rated as 10 percent disabling. A higher rating of 20 percent 
is warranted for hemorrhoids, external or internal, with 
persistent bleeding and with secondary anemia, or with 
fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336 (2007). 

VA treatment records show that the veteran has external 
hemorrhoids. 

Private medical records, dated August 2004, reflect that the 
veteran visited the emergency room with complaints of 
lightheadedness and dizziness. The veteran reported a history 
of hemorrhoids and rectal bleeding to the attending 
physician.  The veteran underwent a colonoscopy and was noted 
to have large internal hemorrhoids. He was diagnosed with 
microcytic anemia. However, the physician opined this 
condition was likely related to occult gastrointestinal 
bleeding due to gastritis or an ulcer. 

The veteran underwent an October 2005 VA examination for his 
hemorrhoids. At the examination, the veteran reported that he 
has had problems with it for many years. He also reported 
that he experiences flare-ups about three times year with 
symptoms of itching, pain, and bleeding. Upon physical 
examination, the veteran was found to have three external 
hemorrhoid tags of moderate size without any evidence of 
bleeding. The examiner diagnosed him with hemorrhoids with 
intermittent minimal bleeding and noted that there should be 
minimal disability from this condition. 

At the February 2008 Travel Board hearing the veteran 
reported that his hemorrhoids flare up about every two to 
three months causing a lot of bleeding. The veteran is 
competent to report about the extent of the symptoms he 
experiences. Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (citing Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); 
see also Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness). He also stated that he missed work on 
three occasions due to excessive hemorrhoid bleeding.  

Under DC 7336 a rating of 20 percent is warranted for 
hemorrhoids, external or internal, with persistent bleeding 
and with secondary anemia, or with fissures. 38 C.F.R. § 
4.114, DC 7336 (2007). Although the veteran reports flare-ups 
of his hemorrhoid condition, nothing in the record indicates 
that he experiences persistent bleeding as a result. The 
medical evidence reflects that the veteran is anemic. 
However, private medical records from August 2004 reveal that 
the attending physician suspected the anemic condition was a 
result of gastritis or an ulcer, rather than hemorrhoidal 
bleeding. However, the source of the bleeding was never 
confirmed. Also, upon VA examination, the examiner found that 
there was intermittent minimal bleeding from the veteran's 
hemorrhoids and that it was minimal disability with no 
progression. In sum, the record does not reflect that the 
veteran's hemorrhoids cause persistent bleeding secondary to 
anemia to approximate a 20 percent rating under DC 7336. See 
id. Therefore, the claim for a rating in excess of 10 percent 
for hemorrhoids will be denied. 


Increased rating for hypertension, currently rated as 10 
percent disabling   

The veteran contends that his hypertension is more severely 
disabling than is reflected by the currently assigned 
disability rating. Because the severity of the veteran's 
hypertension does not approximate findings which would 
support an increased rating, and VA is obligated to only 
apply the applicable rating schedule to disability rating 
claims, the claim will be denied. See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  

A 10 percent evaluation may be assigned under Diagnostic Code 
7101 when there is evidence of diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more. A 10 percent rating is also the minimum rating 
for assignment for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. An evaluation of 20 percent is 
assigned when there is evidence of diastolic pressure 
predominantly 110 or more, or systolic pressure measured 
predominantly at 200 or more. Hypertension must be confirmed 
by readings taken two or more times on at least three 
different days. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1).

In an RO decision, dated May 1992, the veteran was service 
connected for hypertension and assigned a 10 percent rating. 
At the February 2008 Travel Board hearing the veteran 
reported that his blood pressure fluctuates and interferes 
with his job since he must rest until the fluctuations 
subsides. 

The medical evidence reflects that the veteran has 
hypertension that at times has not been well controlled. 

The record contains blood pressure readings from VA 
treatments record, VA examination reports, and private 
medical records. There are no blood pressure readings in any 
of these medical records reflecting that the veteran has a 
diastolic pressure in excess of 110 or a systolic pressure 
measured in excess of 200. The most recent blood pressure 
readings are 130 Systolic / 65 Diastolic in VA treatment 
records dated July 2006, and another reading from an October 
2005 VA examination report shows 142 Systolic / 78 Diastolic. 

The veteran reported at the February 2008 Travel Board 
hearing that he experiences problems with his blood pressure 
fluctuating. However, the medical evidence does not show that 
his blood pressure readings are close to approximating the 
criteria of diastolic pressure predominantly 110 or more, or 
systolic pressure measured predominantly at 200 or more. 38 
C.F.R. § 4.104, Diagnostic Code 7101. Without medical 
evidence reflecting that the veteran has blood pressure 
readings approximating the criteria for a higher rating, the 
claim will be denied. 

Increased rating for a left knee disability, currently rated 
as 10 percent disabling   

The veteran contends that his left knee disability is more 
severely disabling than is reflected by the currently 
assigned disability rating. Because the severity of the 
veteran's left knee disability does not approximate findings 
which would support an increased rating, and VA is obligated 
to only apply the applicable rating schedule to disability 
rating claims, the claim will be denied. See Massey v. Brown, 
7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992). 

The veteran's left knee is currently rated pursuant to DC 
5010, which provides the rating criteria for traumatic 
arthritis. The DC provision indicates that the claim should 
be evaluated under DC 5003 for degenerative arthritis. 38 
C.F.R. § 4.71a, DC 5010 (2007).

DC 5003 provides for degenerative arthritis and mandates that 
the disability be rated upon the limitation of motion of the 
specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003 
(2007). If the disability is noncompensable under the 
appropriate diagnostic code provision for the joint involved, 
a 10 percent disability rating will be for application for 
such major joint or group of minor joints affected by 
limitation of motion. Id. Limitation of motion needs to be 
objectively shown by findings such as swelling, muscle spasm, 
or painful motion. Id. In the absence of limitation of 
motion, a 10 percent disability rating is warranted for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent disability rating is 
warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations. Id. Crepitation either in the 
soft tissues such as the tendons or ligaments, or within the 
joint structures, should be considered as points of contact 
which are diseased. 38 C.F.R. § 4.59 (2007).

Limitation of motion of the knee is rated under DCs 5260 for 
flexion and 5261 for extension. Under DC 5260, flexion that 
is limited to 60 degrees is noncompensable, flexion that is 
limited to 45 degrees warrants a 10 percent disability 
rating; flexion that is limited to 30 degrees warrants a 20 
percent disability rating, and flexion that is limited to 15 
degrees warrants a 30 percent disability rating. A 30 percent 
disability rating is the highest available under DC 5260. 38 
C.F.R. § 4.71a, DC 5260 (2007).

Under DC 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent disability rating and extension limited 
to 15 degrees warrants a 20 percent disability rating. 
Extension limited to 20 degrees warrants a 30 percent 
disability rating, extension limited to 30 degrees warrants a 
40 percent disability rating, and extension limited to 45 
degrees warrants a 50 percent disability rating. A 50 percent 
disability rating is the highest available under DC 5261. 38 
C.F.R. § 4.71a, DC 5261 (2007).

Standard motion of a knee is from zero degrees of extension 
to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2007).

The Board notes that separate ratings may be assigned for a 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability. See VAOPGCPREC 23-97 and 
VAOPGCREC 9-98. 

Under Diagnostic Code 5257, a 10 percent evaluation is for 
assignment with evidence of slight recurrence subluxation or 
lateral instability, a 20 percent evaluation for moderate 
recurrent subluxation or lateral instability and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.

In order to receive a 20 percent rating for degenerative 
arthritis of his knee, the veteran must show that he has 
degenerative arthritis of his left knee confirmed by an X-ray 
and that the limitation of motion in his left knee flexion is 
at least 30 degrees or limitation of his left knee extension 
is at least 15 degrees or moderate recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71(a) Diagnostic 
Codes 5003, 5257, 5260, and 5261. 

VA treatment records, dated January 2004, reflect that the 
veteran complained of pain, swelling, and stiffness in his 
left knee. 

The veteran underwent two VA examinations for his left knee 
condition. First, a VA examination report, dated April 2004, 
reflects that the veteran has degenerative joint disease in 
his left knee. However, the veteran reported that most days 
his knee is pain free and that it does not affect his 
activities of daily living. Upon physical examination, his 
range of motion was 0-130 degrees without pain. There was no 
instability or fatigability. Secondly, there is a more recent 
VA examination report, dated October 2005. At the October 
2005 VA examination, the veteran reported that his knee 
flares up about four to five times a year and that he missed 
work two days last year because of his knee condition. He did 
not report any instability in his knee. Upon physical 
examination, his range of motion was 0-130 degrees. The 
examiner diagnosed degenerative joint disease of the left 
knee with pain and noted that there was minimal disability 
with no progression.  

At the February 2008 Travel Board hearing, the veteran stated 
that he experiences occasional swelling in his left knee 
causing him to limp. He also has intermittent buckling, but 
denies any locking of his left knee. The veteran reported 
that his left knee pain is not chronic, but when it occurs he 
treats it with non-prescription pain reliever.  

The evidence of record does not approximate the criteria 
necessary for a rating in excess of 10 percent. There is no 
evidence that veteran has a compensable limitation of motion 
in his knee. See 38 C.F.R. § 4.71(a) DCs 5260 and 5261. Nor 
is there any evidence of recurrent moderate subluxation or 
lateral instability to warrant a 20 percent rating. 38 C.F.R. 
§ 4.71(a) DC 5257. As the preponderance of the evidence does 
not reflect the criteria necessary for a rating in excess of 
10 percent for a left knee disability, the claim will be 
denied.  


ORDER

A rating in excess of 10 percent for hemorrhoids is denied.

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 10 percent for a left knee disability 
is denied. 





______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


